DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “aircraft according to claim 3” however claim 3 is cancelled. For examination claim 1 will be assumed.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9 are rejected under 35 U.S.C. 103 as obvious over Marchand et al. (US 8395335, hereafter referred to as Marchand) in view of Malkin (US 2010/0252691, cited in IDS)
For claim 1, Marchand discloses an electric taxiing system of a vehicle (abstract and figs.)
comprising: 
a wheel of a vehicle  (110 fig. 1); 
a taxiing motor (108, fig. 1) configured to be rotated together with the wheel to apply braking force to the wheel (Col. 4, lines 14-16, fig. 1) and to generate regenerative power according to the braking force, and configured to rotate the wheel (Col. 4, lines 22-44); 
an electric assist motor (106) configured to assist rotation of an engine (Col. 4, lines 19-21, note a propel mode),
 a memory that stores instructions (fig. 5, Col. 7, lines 30-48), and a processor (fig. 5, Col. 7, lines 30-48) configured to execute the instructions stored in the memory to: 
supply the regenerative power from the taxiing motor to the electric assist motor without charging the regenerative power to a battery (no battery between 108 and 106 fig. 1), and cause the electric assist motor to consume the regenerative power to assist rotation of an engine, (Col. 3, line 50- Col. 4, line 45, Col. 7, lines 30-48, Col. 8, lines 43-58, figs. 1, 5, 6 for instance, propel mode).
Marchand is silent about the vehicle being an aircraft, the wheel being configured to rotate during landing and taxing of the aircraft, the engine being a jet engine of an aircraft, the electric assist motor configured to assist rotation of the jet engine of the aircraft in takeoff and re-takeoff after cancelling landing; and supply the regenerative power from the taxiing motor to the electric assist motor without charging the regenerative power to a battery, in the re-takeoff, and cause the electric assist motor to consume the regenerative power to assist rotation of a jet engine, in the re-takeoff.

it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the vehicle of Marchand an aircraft, as taught by Malkin, in order to supply regenerative breaking power to the engine of an aircraft.
The combination of Marchand and Malkin is silent about a re-takeoff/cancelling landing mode.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of Marchand as modified by Malkin supply the regenerative power from the taxing motor to the assist motor and cause the assist motor to consume the regenerative power to assist the jet engine in re-takeoff, since there is a finite number of modes in which the wheel of an aircraft is deployed thus a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success is well established in the art. KSR. 550 U.S. at 421, 82 USPQ2d at 1397. The motivation would be to allow for the engine to consume the power not used by the wheels in a cancelled landing/re-takeoff thus conserving energy for the aircraft.
For claim 7, Marchand as modified by Malkin further teaches wherein the processor is configured to execute the instructions stored in the memory to supply the regenerative power also to an electric device provided in the aircraft (Fig. 5, Col. 7, lines 30-48, auxiliary device in 120, fig. 1).
For claim 9, Marchand teaches a method of controlling an electric taxiing system of a vehicle (abstract and figs.), comprising: 
rotating a taxiing motor (108, Col. 3, line 50-Col. 4, line 44), which is configured to rotate a wheel of a vehicle (110) in taxiing (propel mode), together with the wheel to apply braking force to the wheel and to generate regenerative power according to the braking force (Col. 3, line 50-Col. 4, line 44, fig. 1); and 

causing the electric assist motor to consume the regenerative power (Col. 3, line 50- Col. 4, line 45, Col. 7, lines 30-48, Col. 8, lines 43-58, figs. 1, 5, 6 for instance, propel mode).
Marchand is silent about the vehicle being an aircraft, the wheel being configured to rotate during landing and taxing of the aircraft, the engine being a jet engine of an aircraft, the electric assist motor configured to assist rotation of the jet engine of the aircraft in takeoff and re-takeoff after cancelling landing; and supply the regenerative power from the taxiing motor to the electric assist motor without charging the regenerative power to a battery in the re-takeoff, and cause the electric assist motor to consume the regenerative power to assist rotation of a jet engine, in the re-takeoff.
Malkin teaches an aircraft (abstract and figs.) including the wheel (50) being configured to rotate during landing and taxing of the aircraft (see wheel 50), the engine being a jet engine of an aircraft (46).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the vehicle of Marchand an aircraft, as taught by Malkin, in order to supply regenerative breaking power to the engine of an aircraft.
The combination of Marchand and Malkin is silent about a re-takeoff/cancelling landing mode.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of Marchand as modified by Malkin supply the regenerative power from the taxing motor to the assist motor and cause the assist motor to consume the regenerative power to assist the jet engine in re-takeoff, since there is a finite number of modes in which the wheel of an aircraft is deployed thus a finding that one of ordinary skill in the art could have pursued the known 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marchand in view of Malkin and Suzuki (US 2014/0343780, hereafter referred to as Suzuki, previously cited).
For claim 4, Marchand discloses an electric taxiing system of a vehicle (abstract and figs.)
comprising: 
a wheel of a vehicle  (110 fig. 1); 
a taxiing motor (108, fig. 1) configured to be rotated together with the wheel to apply braking force to the wheel (Col. 4, lines 14-16, fig. 1) and to generate regenerative power according to the braking force, and configured to rotate the wheel (Col. 4, lines 22-44); 
an electric assist motor (106) configured to assist rotation of an engine (Col. 4, lines 19-21, note a propel mode),
 a memory that stores instructions (fig. 5, Col. 7, lines 30-48), and a processor (fig. 5, Col. 7, lines 30-48) configured to execute the instructions stored in the memory to: 
supply the regenerative power from the taxiing motor to the electric assist motor without charging the regenerative power to a battery (no battery between 108 and 106 fig. 1), and cause the electric assist motor to consume the regenerative power to assist rotation of an engine, (Col. 3, line 50- Col. 4, line 45, Col. 7, lines 30-48, Col. 8, lines 43-58, figs. 1, 5, 6 for instance, propel mode).
Marchand is silent about the vehicle being an aircraft, the wheel being configured to rotate during landing and taxing of the aircraft, the engine being a jet engine of an aircraft, the electric assist motor configured to assist rotation of the jet engine of the aircraft in takeoff and re-takeoff after cancelling landing; and supply the regenerative power from the taxiing motor to the electric assist motor 
Malkin teaches an aircraft (abstract and figs.) including the wheel (50) being configured to rotate during landing and taxing of the aircraft (see wheel 50), the engine being a jet engine of an aircraft (46).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the vehicle of Marchand an aircraft, as taught by Malkin, in order to supply regenerative breaking power to the engine of an aircraft.
The combination of Marchand and Malkin is silent about a re-takeoff/cancelling landing mode.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the system of Marchand as modified by Malkin supply the regenerative power from the taxing motor to the assist motor and cause the assist motor to consume the regenerative power to assist the jet engine in re-takeoff, since there is a finite number of modes in which the wheel of an aircraft is deployed thus a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success is well established in the art. KSR. 550 U.S. at 421, 82 USPQ2d at 1397. The motivation would be to allow for the engine to consume the power not used by the wheels in a cancelled landing thus conserving energy for the aircraft.
Marchand as modified by Malkin is silent about a thrust reverser configured to deflect a bypass air flow of a jet engine of the aircraft toward a front of the aircraft in landing of the aircraft; supply the regenerative power from the taxiing motor to an actuator of the thrust reverser without charging the regenerative power to the battery, in the landing or the re- takeoff, and cause the actuator of the thrust reverser to consume the regenerative power, in the landing or the re-takeoff.
Marchand however does teach that powered from the regenerative device can be delivered to parasitic loads (126, fig. 2) and supply the regenerative power from the taxiing motor to the parasitic 
Malkin teaches a thrust reverser configured to deflect a bypass air flow of a jet engine of the aircraft toward a front of the aircraft in landing of the aircraft (Fig. 3, 74, reverse thrusters being known in the art to be utilized (actuated) in adjusting the thrust of the engines in landing and therefore also being utilized (actuated) when cancelling landing for re-takeoff in order to reverse the thrust adjustment completed for landing).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marchand to incorporate the electrical loads of an aircraft including a thrust reverser, as taught by Malkin, in order to control various control surfaces and elements on the aircraft/engine and supply those element loads with power.
Marchand as modified by Malkin does not explicitly state that the supply the regenerative power from the taxiing motor to an actuator of the thrust reverser without charging the regenerative power to the battery.
Suzuki teaches a regenerative braking system and method (abstract and figs.) wherein a power supply configured to supply/supplying the regenerative power to an electrical element without charging the regenerative power to a battery and cause the electrical element to consume the regenerative power (para 0010, 0053).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include distribute of power directly to an electrical element without charging a battery such that the electrical element consumes all the power, as taught by Suzuki, in order to directly power aircraft systems and avoid overcharging the batteries as to reduce power loss in the system.
For claim 8, Marchand as modified by Malkin and Suzuki further teaches wherein the power supply control unit processor is configured to execute the instructions stored in the memory to supply 

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619